           Case 8:19-cv-02444-CBD Document 57 Filed 09/03/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division

 MARY IMMACULATE NASSALI, et.                   *
 al.,                                           *
                                                *
          Plaintiffs/Counter-Defendants.        *
                                                *          Civil Action No.: CBD-19-2444
          v.                                    *
                                                *
 JOHN KAMYA, et al.                             *
                                                *
          Defendants/Counter-Claimants.         *
                                                *
                                                *
                                              *****

                                            ORDER

       Before the Court is Counter-Defendant Rita Kamya Estiphanos’ Motion to Dismiss

(“Counter-Defendant’s Motion”), ECF No. 49. The Court has reviewed Counter-Defendant’s

Motion, the opposition, and the applicable law. No hearing is deemed necessary. See Local

Rule 105.6 (D. Md.). For the reasons set forth in the accompanying Memorandum Opinion, the

Court DENIES WITHOUT PREJUDICE Counter-Defendant’s Motion. Should Counter-

Defendant Estiphanos wish to file a revised motion to dismiss, the motion shall be filed no later

than September 25, 2020.



September 3, 2020                                                           /s/
                                                            Charles B. Day
                                                            United States Magistrate Judge

CBD/hjd




                                                1
